BREET ONG 008S- A Bouter Bote Os76Gh4 Hage 1 of 1

Mark K. Anesh

/? Water Street, Suite 2100

New York, New York 10005

Mark. Anesh@lewisbrisbois.com

BRISBOIS Direct: 212.232.1441

LEWIS BRISBOIS BISGAARD & SMITH LLP
February 26, 2021 File No. 50031.2030

VIA ECF

Hon. Lewis A. Kaplan

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Hoffman v. Rattner, No. 21-cv-52 (LAK)
Dear Judge Kaplan:

Upon the consent of all parties, we respectfully write to revise the briefing schedule on
defendant's motion for attorney fees as follows:

(i) In the event a stay is imposed as a result of Plaintiff's attorneys’ pending motion to
withdraw as counsel for Plaintiff, Plaintiff and her withdrawing counsel shall have
two weeks from the expiration of the stay to submit their opposition to Defendant's
motion for attorney's fees:

fil) Defendant shall suomit his reply papers within two weeks of the filing of Plaintiff and
her withdrawing counsel's opposition papers.

Respecifully,

a _?

C Ht K
Mark K. “Anesh of

LEWIS BRISBOIS BISGAARD & SMITH LLP
Attorneys for Respondent Jeb L. Singer, Esq.

Lp n~

Fol Lewis A. Kgplan fo / v1
w/d

ARIZONA + CALIFORNIA * COLORADO + CONNECTICUT » DELAWARE + FLORIDA + GEORGIA « ILLINOIS - INDIANA « KANSAS + KENTUCKY + LOUISIANA
MARYLAND + MASSACHUSETTS + MINNESOTA + MISSOURI - NEVADA + NEW JERSEY + NEW MEXICO - NEW YORK + NORTH CAROLINA

 

  

50 ORDERED:

OHIO - OREGON + PENNSYLVANIA - RHODE ISLAND + TEXAS » UTAH + VIRGINIA + WASHINGTON + WASHINGTON D.C. - WEST VIRGINIA

 
